Citation Nr: 1401134	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-18 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 26, 1987, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and E.G.


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to November 1976 and from November 1982 to December 1983.

This matter is on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record

The Board has reviewed the Veteran's physical claims file, and his electronic files through the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDING OF FACT

A claim of entitlement to service connection for PTSD was received by the RO on October 26, 1987; no evidence of record indicates any informal claims prior to that date.


CONCLUSION OF LAW

The criteria for establishing entitlement to an effective date prior to October 26, 1987 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2007 of the criteria for establishing entitlement to an earlier effective date, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record in addition to the reports of pertinent VA examinations.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran, and his representative, on his behalf.  

As noted above, the Veteran was provided with a Board hearing in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2013) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding why the Veteran, who appeared pro se, believed an earlier effective date was warranted for the grant of service connection for PTSD.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing. 

Neither the Veteran nor his representative throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board will proceed with appellate review.

II.  Earlier Effective Date

The Veteran contends that an effective date of June 1, 1974, is warranted for the grant of service connection for PTSD.

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In this regard, the law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.") (emphasis added).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

The basic facts in this case are not in dispute.  The Veteran was discharged from service after his first period of active service in November 1976 and in December 1983 after his second period of service.  He filed his first claim for service connection for PTSD on October 26, 1987.

In July 1998, the RO granted service connection for PTSD and assigned a 10 percent rating, effective February 23, 1996, the date of receipt of the second claim for service connection; the original claim was filed in October 26, 1987.  In March 2007, the RO assigned an earlier effective date of October 26, 1987, the date of the first service connection claim, for the grant of service connection for PTSD.

The Veteran does not argue, and the evidence of record does not reveal, that he filed a formal or informal claim for service connection for PTSD prior to October 26, 1987.  However he appears to contend that he is entitled to an earlier effective date, because he had PTSD symptoms during service and implied that had he known that he could have filed a claim for this disability at that time he would have done so.  See, July 2013 hearing transcript.  Specifically, he contends that he is entitled to an effective date of June 1, 1974, based on the medical evidence of record which indicates an onset of PTSD during service.  See, April 2011 statement.

The Board acknowledges that VA medical records include an August 2003 report which notes a history of exposure to traumatic events during service in 1974.  However, this evidence obviously did not exist at the time of the Veteran's original claim for benefits.  The earliest medical evidence of PTSD symptoms is contained in VA inpatient treatment records which indicate that the Veteran was hospitalized for treatment of a psychiatric disorder from October 14, 1987 to December 30, 1987 and there is no evidence in these medical records that he was seeking service connection for PTSD or any other psychiatric disorder at that time.  Brannon, supra.  For this reason, the medical records dated prior to October 26, 1987 cannot serve as an earlier claim.  38 C.F.R. § 3.157; KL, supra. 
Likewise, the records are devoid of any communication from the Veteran or his representative at any time prior to the initial filing of his claim with VA in October 1987, indicating an intent or desire to file a claim of entitlement to service connection.  Jones, supra.  In fact, the first time that the record shows any writing from the Veteran following his separation from his second period of active duty in December 1983 is on October 26, 1987.

Therefore, since the Veteran's claim was received more than one year after his separation from military service, the effective date of the awards may be no earlier than the date of receipt of that claim.  The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101.  Moreover, while the Veteran contends that if he had known that he could have filed a claim for PTSD prior to October 1987 he would have done so, the Board finds that it must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant]'."  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  With regard to the Veteran's request for an effective date of service connection for PTSD in 1974, during his first period of active service, there is no legal basis for assigning an effective date during any period of active duty service.  The pertinent legal authority governing effective dates is clear and specific in this regard and the Board is bound by such authority.

Accordingly, and based on this evidentiary posture, the preponderance of the evidence is against an effective date earlier than October 26, 1987.  There is no evidence in the claims file dated or received before October 26, 1987, that demonstrates an intent to seek benefits.  See Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007); see also Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009); Brannon, supra.  

Therefore, entitlement to an effective date prior to October 26, 1987, for the grant of service connection for PTSD, is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 
ORDER

An effective date earlier than October 26, 1987, for the grant of service connection for PTSD, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


